Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces completion of public debt offering TORONTO, July 10 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. ("Kingsway" or the "Company") and its newly formed wholly-owned subsidiary Kingsway 2007 General Partnership (the "Issuer") announced the closing today of the public offering of Cdn$100,000,000 principal amount of 6% senior unsecured debentures of the Issuer. The yield on the debentures to maturity is 6.044%. The debentures were sold through a syndicate of underwriters led by Scotia Capital Inc. and including RBC Dominion Securities Inc. The selling group included Keefe, Bruyette & Woods, Inc. and Bear,
